  Case 1:17-cv-00613-JTN-SJB ECF No. 92 filed 01/22/20 PageID.736 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 ANTOL, DEREK, individually and as
 next friend for DSAII, a minor, DEVON
 S. ANTOL and TRYSTON ANTOL,

               Plaintiffs,                   Case No. 1:17-cv-613

 v.                                          HON. JANET T. NEFF

 ADAM DENT, KATE STRAUS, CASEY
 BRINGEDAHL, CASEY TRUCKS,
 PETE KUTCHES, and WESTERN
 MICHIGAN ENFORCEMENT TEAM, a
 public body organized under the laws of
 the State of Michigan,

          Defendants.
____________________________________________________________________
 J. Nicholas Bostic (P40653)        Allan C. Vander Laan (P33893)
 Attorney for Plaintiffs            Bradley C. Yanalunas (P80528)
 909 N. Washington Ave.             Cummings, McClorey, Davis & Acho
 Lansing MI 48906                   Attorneys for Defendants Dent, Strauss,
 517-706-0132                       Bringedahl and Kutches
 barristerbostic@gmail.com          2851 Charlevoix Dr., S.E. - Suite 327
                                    Grand Rapids MI 49546
                                    616-975-7470
                                    avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________

       STIPULATION TO ATTEND SETTLEMENT CONFERENCE BY TELEPHONE

             NOW COME the Plaintiffs and Defendants Adam Dent, Kate Straus, Casey

Bringedahl and Pete Kutches by and through their respective counsel and, hereby

stipulate and agree a representative from the Defendants’ insurer, the Michigan Municipal

Risk Management Authority, may attend the settlement conference scheduled on January

31, 2020 at 9:30 a.m. by telephone. Kristen Wade and Jeff Lewis, on behalf of the




01060684-1
  Case 1:17-cv-00613-JTN-SJB ECF No. 92 filed 01/22/20 PageID.737 Page 2 of 3



Defendant County and City Officers, respectively, will attend in-person with full authority

to negotiate settlement with Defendants’ counsel.



                                  Respectfully submitted,

DATED: January 22, 2020


                                  By:/s/ J. Nicholas Bostic with permission
                                  J. Nicholas Bostic (P40653)
                                  909 N. Washington Ave.
                                  Lansing MI 48906
                                  Attorney for Plaintiffs



DATED: January 22, 2020
                                  By: /s/ Bradley C. Yanalunas
                                  Allan C. Vander Laan (P33893)
                                  Bradley C. Yanalunas (P80528)
                                  Cummings, McClorey, Davis & Acho
                                  Attorneys for Defendants Dent, Strauss,
                                  Bringedahl and Kutches




01060684-1
  Case 1:17-cv-00613-JTN-SJB ECF No. 92 filed 01/22/20 PageID.738 Page 3 of 3



               ORDER TO ATTEND SETTLMENT CONFERENCE BY TELEPHONE

             This matter is before the Court upon the stipulation of the parties:

             IT IS HEREBY ORDERED that a representative from Defendants insurer may

attend the settlement conference scheduled for January 31, 2020 at 9:30 a.m. by

telephone.

             IT IS FURTHER ORDERED that a representative with the full and final authority

to negotiate settlement on behalf of remaining Defendants shall attend the settlement

conference in person.




Dated: _______________                   _______________________________
                                              HON. PHILLIP J. GREEN
                                              U.S. Magistrate Judge




01060684-1
